Citation Nr: 9908880	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-43 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for injuries/shrapnel 
wounds to the right thigh, right shoulder, neck and back.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a back disorder as 
secondary to service-connected left knee disability.

5.  Entitlement to service connection for peripheral 
neuropathy as secondary to service-connected left knee 
disability.

6.  Entitlement to an increased rating for Pellegrini-Stieda 
disease of the left knee, currently evaluated as 20 percent 
disabling.

7.  Entitlement to an increased (compensable) rating for 
multiple superficial scars of the base of the left second 
finger, left shoulder, left knee and left axillary fold.

8.  Entitlement to an increased (compensable) rating for skin 
rash on both arms.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

10.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a splenectomy.

11.  Entitlement to compensation benefits for pursuant to the 
provisions of 38 U.S.C.A. § 1151 for bilateral upper 
extremity tremor.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1946.  He was awarded the Purple Heart for wounds received in 
combat.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).

Initially, the Board notes that in May 1997 VA Form 22a, 
Appointment of Attorney or Agent as Claimant's 
Representative, was received, showing that the veteran had 
appointed J. Berry, Esquire as his attorney.  Documentation 
in the claims file reveals that Mr. Berry is a partner in the 
law firm of Berry, Kelley, Hansen & Burt.  In November 1995, 
S. Burt, another partner in the law firm, wrote to the RO 
requesting an independent medical expert opinion (IME) in 
this case, and in January 1996, O. Brown, a non-attorney with 
the law firm, wrote to the RO on the veteran's behalf.  

A specific claim may be prosecuted at any one time by only 
one recognized attorney properly designated to represent the 
veteran.  38 C.F.R. § 20.601.  The designation must be of an 
individual attorney, rather than a firm or partnership.  
38 C.F.R. § 20.603.  Other attorneys in the firm along with 
legal interns, law students and paralegals may assist in the 
representation with specific consent of the appellant.  
38 C.F.R. §§ 20.603(c), 20.606(a).  

In January 1999, the RO sent the veteran a power of attorney 
clarification letter; however, no response has been received 
to date.  Under normal circumstances, this case would have to 
be remanded to the RO for clarification of the single 
attorney who represented the veteran; however, in fairness to 
the veteran, the Board will address all arguments raised on 
his behalf by Mr. Burt and Mr. Brown.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) (known as 
the United States Court of Veterans Appeal prior to March 1, 
1999) invalidated 38 C.F.R. § 3.358(c)(3), based on the fact 
the section of the regulation, which included an element of 
fault, did not properly implement 38 U.S.C.A. § 1151.  In 
pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  The 
requirement for fault was eliminated.  In December 1994, the 
United States Supreme Court (Supreme Court) affirmed the 
lower court's decision in Brown v. Gardner, 115 S. Ct. 552 
(1994).  On March 16, 1995, new regulatory criteria were 
promulgated by the VA to conform with the Supreme Court's 
decision and to implement the holding in Gardner.

38 U.S.C.A. § 1151 was amended by Congress in 1996, the 
purpose of which was to change the requirements concerning 
negligence for recovery under § 1151.  This change is 
effective October 1, 1997, and can be construed to affect 
only claims filed on or after that date.  The claims now 
before the Board on appeal were initially filed in 1995, and 
will not be affected by the change.

In a March 1995 statement, the veteran raised the issues of 
service connection for hearing loss and tinnitus.  In January 
1996, the veteran's representative raised the issue of 
service connection for a right knee disability as secondary 
to the service-connected left knee disability.  As these 
claims have not been adjudicated by the RO they are referred 
there for appropriate action.  

The issues of entitlement to service connection for 
injuries/shrapnel wounds to the right thigh, right shoulder, 
neck and back, entitlement to increased ratings for skin rash 
on both arms and a left knee disability, entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability, and entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for bilateral upper extremity tremor will 
be addressed in the Remand section of this decision. 


FINDINGS OF FACT

1.  Regarding the claims for service connection, for an 
increased rating for skin rash on both arms and for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a splenectomy, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a right knee disability is plausible.  

3.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for PTSD is plausible.  

4.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a back disorder as secondary to 
service-connected left knee disability is plausible.  

5.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for peripheral neuropathy as secondary to 
service-connected left knee disability is plausible.  

6.  The most recent VA examination found no evidence of 
scarring of the left second finger, left shoulder, left knee 
or left axillary fold.

7.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a splenectomy is plausible.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a right knee disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The veteran has not submitted a well-grounded claim for 
service connection for a back disorder as secondary to 
service-connected left knee disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  The veteran has not submitted a well-grounded claim for 
service connection for peripheral neuropathy as secondary to 
service-connected left knee disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

5.  The criteria for a compensable rating for multiple 
superficial scars of the base of the left second finger, left 
shoulder, left knee and left axillary fold have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7803, 7804, 7805 (1998).

6.  The veteran has not submitted a well-grounded claim for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a splenectomy.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Direct Service Connection for a Right Knee Disability and 
PTSD and Secondary Service Connection for a Back Disability 
and Peripheral Neuropathy 

Factual Background

The service medical records, including an April 1946 
discharge examination, are negative for any complaint, 
finding or diagnosis regarding the right knee, the back, an 
acquired psychiatric disorder or peripheral neuropathy.  

VA examination in May 1947 is silent for any complaint or 
clinical finding pertaining to the right knee, the back, an 
acquired psychiatric disorder or peripheral neuropathy.  

On VA examination in April 1957, the veteran complained of 
recurrent trouble with his back, on the right side 
especially.  He indicated that his back had been bothering 
him for three years, since a shell had landed in his vicinity 
while in service.  He denied any radiation of pain to either 
lower extremity.  He reported that his right knee did not 
bother him.  A scar on the right knee from a saw injury was 
noted.  On physical examination of the back, overall range of 
motion was good.  There was some muscle spasticity on the 
right.  X-rays of the back revealed minimal scoliosis and 
loss of lumbar lordosis.  The diagnosis was lumbar strain 
myofascitis, chronic, recurrent.  

In a June 1957 rating decision, the RO granted service 
connection for a left knee disability, evaluated as 10 
percent disabling. 

A report of VA hospitalization dated in November 1984 shows 
that clinical evaluation of the back was normal.  
Neurological examination revealed normal deep tendon 
reflexes.  The veteran had bilateral downgoing plantar 
responses.  Crani-nerves were completely intact.  A VA 
discharge summary dated in August 1987 indicates that 
neurological examination was within normal limits.  

Private medical records show that the veteran was 
hospitalized in February 1991 with complaints of week long 
low back pain, and general malaise.  Neurologic examination 
was essentially normal.  Upon reflexion of the hips, the 
veteran cried out in pain complaining of pain in the lower 
back and neck.  The pertinent diagnosis was bilateral 
lumbosacral pain.  The following month, he underwent a MRI of 
the lumbar spine which revealed prominent discogenic disease 
with type II vertebral body degenerative changes.  A lumbar 
spine MRI in April 1991 revealed very mild central stenosis 
at L4-5.  

On VA joints examination in February 1994, the veteran 
reported having increasing problems of bilateral knee pain, 
more prevalent on the left than the right.  He related no 
particular injuries to the knees since the last examination.  
On physical examination, range of motion of the right knee 
was full extension to 110 degrees flexion.  X-rays of the 
right knee revealed minimal degenerative changes in the 
patella.  No pertinent diagnosis was noted.  

On VA general medical examination in May 1995, the veteran 
reported that his right knee would lock and keep him from 
going up the stairs.  He had to rest and straighten out his 
legs, especially the right leg, before he could continue 
going upstairs.  He indicated that he was injured during the 
war with shrapnel taken out of the right lower distal 
extremity just above the knee joint.  Examination showed good 
extension in the movement of the knee joint bilaterally.  
There was no evidence of rigidity.  There was no evidence of 
meniscus injury or anterior or posterior cruciate ligament 
injury.  The lateral collateral ligaments of both knee joints 
were intact and there was no significant degree of laxity.  
The examiner stated that he could not confirm the presence of 
meniscal injury of the right knee clinically by history of 
locking injury while going upstairs.  He thought that the 
veteran might have to undergo arthroscopic surgery to confirm 
or rule out this possibility.  Clinical evaluation of the 
nervous system revealed no evidence of tremor or 
incoordination.  Deep tendon reflexes were equal and brisk at 
the knee.  Triceps and biceps reflexes were normal and 
symmetrical.  There was no evidence of atrophy or sensory 
deficits or motor deficit in the extremities; however, the 
ankle reflexes seemed to be slightly depressed bilaterally.  

On VA psychiatric examination in May 1995, the veteran 
reported experiencing a poor sleep pattern.  Occasionally, he 
would dream about the war but this kind of dream content had 
diminished considerably.  Nightmares were seldom.  He 
described the following stressful events:  (1) having a young 
soldier who carried ammunition for him killed by mortar; and 
(2) being wounded by shrapnel at the same time 3 to 4 
officers were killed in fox holes.  On mental status 
examination, the veteran's affect was appropriate and his 
mood neutral.  He spoke spontaneously with no evidence of 
disorganization.  He denied hallucinations or what might be 
construed as illusions or delusions.  It was quite difficult 
for him to repeat four words he was told to remember.  His 
concentration was equally poor, however, he was well-oriented 
times four.  He did recall 4 out of 4 objects given him after 
5 minutes.  Judgment and insight appeared to be intact.  He 
was not seen to be in great distress.  The diagnosis was 
depressive disorder.  The examiner commented that although 
the veteran had sustained some emotional trauma in World War 
II he had been able to live a successful life with a few 
difficulties.  His history was consistent with depressed mood 
because of his wife's illness.  He had learned to accept the 
war as part of his duty to his country and was satisfied with 
his accomplishments.  The examiner concluded that the veteran 
did not have enough data to warrant a complete diagnosis of 
PTSD.  

On VA examination in March 1997, the veteran complained of 
chronic peripheral nerve problems and problems with his 
spine.  He gave a history of receiving a shrapnel wound in 
the neck in service.  Clinical evaluation revealed good 
strength in both upper extremities.  He had decreased 
pinprick sensation in just the periphery of his right 
fingers.  The remainder of the neurological examination 
showed that he had normal strength and sensation in all of 
the rest of his extremities except for decreased pinprick 
sensation and vibration sensation in the toes of both feet.  
He could feel on his feet fine.  On physical examination, it 
was noted that there was absolutely no visual abnormality of 
any of either knee.  There was no swelling or deformity.  
Range of motion was full.  The ligaments in both knees were 
intact.  There was normal range of motion of the cervical 
spine with no tenderness.  Thoracic and lumbar spine 
examination was also normal with full range of motion and no 
tenderness to palpation.  X-rays of the lumbar spine revealed 
degenerative disc disease at L5-S1 and mild compression at L-
5 of undetermined age.  The pertinent diagnoses were chronic 
peripheral neuropathy, unknown etiology and normal spine 
examination.  The examiner commented that the spine 
examination was completely normal and that there were no 
probable residual problems from any shrapnel injury.  


Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, a disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Specifically, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or is the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v, 
Brown, 7 Vet.App. 439, 448 (1995).

However, in making any claim for service connection, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. § 
5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

Establishing a well-grounded claim for service connection 
requires more than an allegation that the particular 
disability had its onset in service or was caused or 
aggravated by a service-connected condition.  It requires 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible and 
capable of substantiation.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  The kind of evidence needed to make a claim well-
grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.

The three elements of a "well-grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service (or 
service-connected) disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310; Allen, supra.

the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  It must be 
noted however that these provisions deal with the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and not the question of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  See 
Brammer, Rabideau, Lathan, and Grottveit, all supra.  These 
provisions do not establish service connection for a combat 
veteran, but relax the evidentiary requirements for 
determining what happened in service.  The veteran must then 
establish that his claim is well-grounded by medical evidence 
showing a nexus between a current disability and service.  
See Caluza v. Brown, 7 Vet.App. 498, 507 (1995).

In this case, the evidence of record fails to show present 
existing disabilities involving the right knee and the back.  
In this regard, the Board notes that the March 1997 VA 
examination found no current evidence of right knee or back 
disabilities.  In the absence of a finding of present right 
knee and back disabilities that can be related to service or 
a service-connected disability, the Board finds that the 
claims for service connection are not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).

The Board also notes that there is no medical evidence 
demonstrating that the veteran has PTSD. In order to 
establish entitlement to service connection for PTSD, there 
must be medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current PTSD 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
While the veteran may be presumed to have experienced combat 
stressors by virtue of his being awarded the Purple Heart, it 
is found that the evidence of record does not show a clear 
diagnosis of PTSD by an appropriate mental health 
professional.  After a thorough evaluation, the VA examiner 
in May 1995 was unable to provide a clear diagnosis of PTSD.  
Inasmuch as the veteran has not submitted evidence of a 
present disability, his claim for service connection for PTSD 
is not plausible and, therefore, not well-grounded.  Rabideau 
at 143-44.

The Board further notes that there is no competent evidence 
of record to support the contention that the veteran's 
peripheral neuropathy was either caused or aggravated by his 
service-connected left knee disability.  While the March 1997 
VA examination resulted in a diagnosis of peripheral 
neuropathy, there was no opinion relating the condition to 
the service-connected left knee disability.  The Board 
further notes that there is no competent evidence of a nexus 
between the veteran's peripheral neuropathy and his period of 
active service.  In the absence of medical evidence of a 
nexus between the current peripheral neuropathy and service 
or a service-connected disability, the claim for service 
connection is not plausible and, therefore, not well-
grounded.  Id. 

If the veteran were to rely on his own assertions of present 
disabilities attributable to service or a service-connected 
disability, his own lay opinions would be insufficient 
evidence to support his claims.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).

Given the veteran's failure to submit well-grounded claims, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

The Board acknowledges the statement by the veteran in his 
November 1995 notice of disagreement questioning the adequacy 
of the May 1995 VA PTSD examination.  However, on close 
review, the Board finds that the examiner reported the 
veteran's wartime experiences, complaints, and findings on 
mental status examination in sufficient detail to allow a 
diagnosis of his psychiatric symptomatology.  The Board notes 
that the examination is not inadequate simply because the 
examiner indicated that the veteran did not have enough data 
to warrant a diagnosis of PTSD.  Accordingly, the Board 
concludes that the examination provides sufficient 
information regarding the veteran's psychiatric history, 
objective findings and diagnosis from which the Board can 
make a fair determination of this issue. 

Although the Board has considered and denied the appeal as to 
these claims on a ground different from that of the RO, that 
is, whether the veteran's claims were well-grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by this action.  In assuming 
that the claims were well-grounded, the RO actually accorded 
the veteran greater consideration than his claims warranted 
under the circumstances.  Bernard v. Brown, 4 Vet.App. 384, 
392-394 (1993).  To remand this case to the RO for 
consideration of the issue of whether the claims are well-
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  Id.


II.  Increased Rating for Multiple Superficial Scars

Initially, the Board finds that the veteran's is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The service medical records show that the veteran incurred 
shrapnel wounds to the left upper back, left hand, left knee, 
and left shoulder during combat in April 1945.  

In May 1946, the RO granted service connection for multiple 
superficial scars of the base of the left second finger, left 
shoulder, left knee and left axillary fold and assigned a 
noncompensable evaluation. 

On VA examination in May 1947, the scars were described as 
well epithelized, nonadherent, and not involving structures 
other than the skin.  The scars were asymptomatic on VA 
examination in April 1957.  

VA examination in February 1994 revealed a 4 mm circular scar 
superior to the left patella, a circular scar approximately 1 
cm in diameter on the left medial bicep region, a small 
circular scar in the region of the left shoulder, and a 
fragmentation wound on the left index finger. 

On VA examination in November 1997, there was no abnormality 
to either the palm or dorsal aspect of the webbing area of 
the left second finger where the veteran stated that he had 
penetration from a small piece of shrapnel.  There was no 
scarring that could be photographed and virtually no scarring 
could be seen.  There was no muscular atrophy.  Sensorium was 
intact as was motor to all functions of the hand.  The left 
shoulder showed no evidence of entrance or exit wounds from 
foreign bodies.  The skin about the shoulder failed to reveal 
any scarring.  The left knee failed to reveal significant 
scarring to the area immediately superior to the left 
patella.  The veteran indicated that he was unsure why the 
left axillary fold was being examined.  He had no 
recollection of shrapnel wounds or scarring to the axillary 
folds.  The examination failed to reveal any scarring to 
either axillary line.  The diagnosis was by history, multiple 
scars from shrapnel, negative examination of all sites this 
date.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Superficial scars which are poorly nourished, with repeated 
ulceration, and superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  Other scars are rated on the degree of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805.  Where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

A review of the objective medical evidence reveals that the 
criteria for a compensable rating for multiple superficial 
scars of the base of the left second finger, left shoulder, 
left knee and left axillary fold have not been met.  The 
November 1997 examination report showed that the service-
connected scars were barely visible, and not even slightly 
disfiguring.  Similarly, the scars were not tender, painful, 
or palpable upon objective examination.  There was also no 
indication that the scars affected the function of any body 
part.  

Accordingly, the Board concludes that based on the 
aforementioned evidence, the veteran's multiple superficial 
scars of the base of the left second finger, left shoulder, 
left knee and left axillary fold do not nearly approximate 
the criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§  4.7, 4.118, Diagnostic Codes 7803, 7804, 
7805.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107.  


III.  38 U.S.C.A. § 1151 Benefits for a Splenectomy 

Factual Background

The evidence shows that in May 1987 the veteran underwent 
four-vessel coronary artery bypass grafting at a VA Medical 
Center (VAMC) in Milwaukee, Wisconsin.  The surgery was 
uneventful.  Discharge medications included Persantine, 
Quinidine, aspirin, Digoxin, and Cortisone acetate.  He 
subsequently developed a purpuric rash and a platelet count 
of 9,000.  At first, it was felt that his thrombocytopenia 
was due to an adverse reaction to his Quinidine medication.  
The Quinidine was discontinued but the level of platelets did 
not increase significantly.  He received platelet 
transfusions.  Further studies revealed that he had an 
idiopathic thrombocytopenia.  Since he did not respond to 
steroids with an increase in his platelets, a splenectomy was 
performed.  Following this procedure on July 24, 1987, his 
diagnosis was changed to immune thrombocytopenia.  Following 
splenectomy, platelet count remained in the 200,000 to 
350,000 range which was normal.  Pathology report of the 
spleen showed it was consistent with hypersplenism with 
extramedullary hematopoiesis.  

In September 1995, Dr. F. Hathaway, a medical consultant to 
the rating board, reviewed the veteran's file and opined that 
the immune thrombocytopenia was not due to his medication, 
Quinidine.  Dr. Hathaway noted that although Quinidine could 
cause thrombocytopenia, this condition should improve 
following discontinuation of the drug.  In the veteran's 
case, however, his platelets did not improve until his spleen 
was removed and pathological diagnosis of the spleen was 
consistent with immune thrombocytopenia.  

Analysis

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or examination, and such 
injury or aggravation results in additional disability or 
death, compensation may be awarded in the same manner as if 
such disability or death were service connected.  38 U.S.C.A. 
1151 (West 1995).  The governing regulation further provides:

(b)  Additional disability.  In determining that additional 
disability exists, the following considerations will govern:  
(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.

(i)  As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.

(ii)  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2)  Compensation will not be payable under 38 U.S.C.A. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized.

(c)  Cause. In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.

(2)  The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

(4)  When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except 38 C.F.R. 3.358(b)(c) (1995).

As noted above, the threshold question to be answered in this 
case is whether the veteran has presented a well-grounded 
claim, i.e., one which is plausible.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  The 
Board finds that the claims for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a 
splenectomy is not well-grounded.

In this case, the medical evidence fails to show that the 
splenectomy was due to VA hospital treatment.  In this 
regard, the Board notes that Dr. Hathaway's September 1995 
medical opinion specifically found that medication the 
veteran had been given following his May 1987 heart surgery 
did not cause his immune thrombocytopenia.  The veteran has 
submitted no medical opinion to the contrary.  He must submit 
some basis for finding his claim plausible and he has not 
done so.  Since the veteran has not shown, by competent 
evidence, that any additional disability resulted from the 
May 1987 VA hospitalization or medications provided thereto, 
the claim for compensation benefits pursuant to the 
provisions of § 1151 for a splenectomy is not well grounded.  
38 U.S.C.A. § 5107(a).

Although the Board has considered and denied the appeal as to 
these claims on a ground different from that of the RO, that 
is, whether the veteran's claims were well-grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by this action.  In assuming 
that the claims were well-grounded, the RO actually accorded 
the appellant greater consideration than his claims warranted 
under the circumstances.  Bernard v. Brown, 4 Vet.App. 384, 
392-394 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well-
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
appellant.  Id.

Finally, the Board acknowledges the request put forth by S. 
Burt, in a November 1995 statement, relative to procuring an 
independent medical opinion regarding the plausible effects 
of Quinidine.  In support of his request, Mr. Burt cited the 
case of Tucker v Derwinski, 2 Vet.App. 201 (1992).  In 
Tucker, the Court held that a medical opinion of an RO rating 
board physician is not independent medical evidence and 
therefore cannot be relied upon by the Board to support its 
opinion.  This case, however, is clearly distinguishable from 
Tucker because neither the RO nor the Board relied on an 
opinion of a rating board physician in support of its 
decision.  In this regard, the Board notes that Dr. Hathaway, 
the physician who reviewed the veteran's file and provided 
the September 1995 medical opinion, is not a rating board 
physician but a medical consultant to the rating board.  The 
Board finds this distinction particularly important.  Unlike 
a rating board physician, Dr. Hathaway did not take part in 
the adjudication of the veteran's claim.  A review of the 
October 1995 rating decision clearly shows that the veteran's 
claims were adjudicated by a single rating specialist and not 
by a rating panel.  It is unfortunate that the RO mistakenly 
referred to Dr. Hathaway as a "rating board physician" in 
its October 1995 rating decision and in the statement of the 
case issued in August 1996; however, the evidence clearly 
shows that Dr. Hathaway's September 1995 opinion was provided 
in his capacity as a medical consultant to the rating board 
and not as a rating board physician.  In support of this 
conclusion, the Board points to Dr. Hathaway's 1995 opinion 
wherein he specifically refers to himself as "medical 
consultant to rating board."  

Therefore, no basis for seeking an independent medical 
opinion has been presented and such development is not in 
order in the absence of a well-grounded claim.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to present a well-grounded claim for 
entitlement to 38 U.S.C.A. § 1151 benefits for a splenectomy.  
See Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).  
Essentially, the veteran needs to present a competent medical 
opinion linking his immune thrombocytopenia to his Quinidine 
medication.

Additionally, the Board notes that because a rating board 
physician did not participate in the October 1995 rating 
action which denied the veteran's claim for 38 U.S.C.A. 
§ 1151 benefits there has been no violation of the holding of 
the Court in Colvin v. Derwinski, 1 Vet.App. 171 (1991), to 
the effect that the Board must consider only independent 
medical evidence to support its findings, rather than provide 
its own medical judgment in the guise of a Board opinion.  
The Board also notes that the RO noted the September 1995 
medical opinion in its August 1996 statement of the case and 
afforded the veteran an adequate opportunity to respond.  As 
such, there is no showing that it was procured by a process 
which violated the regulatory provisions of 38 C.F.R. § 
20.903, the Court's holding in Thurber v. Brown, 5 Vet.App. 
119 (1993), and the "fair process" principle underlying the 
Thurber opinion.  See Austin v. Brown, 6 Vet.App. 547 (1994). 


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a back disability 
secondary to service-connected left knee disability is 
denied.

Entitlement to service connection for peripheral neuropathy 
secondary to service-connected left knee disability is 
denied.

Entitlement to an increased (compensable) rating for multiple 
superficial scars of the base of the left second finger, left 
shoulder, left knee and left axillary fold is denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a splenectomy is denied.


REMAND

The veteran contends that he received shrapnel wounds to the 
right thigh, right shoulder, neck and back in service.  

A review of the service medical records notes shrapnel wounds 
to the left neck and left upper back; however, the records 
are negative for references to the right thigh or right 
shoulder.  

VA examinations in May 1947 and April 1957, while noting 
multiple gunshot wound scars to various parts of the 
veteran's body, contain no findings regarding the right 
thigh, right shoulder, neck or back.  A VA orthopedic 
consultation sheet dated in January 1962, however, notes a 
gunshot wound scar of the right posterior thigh above the 
popliteal space with some tiny retained metallic fragments.  
Thereafter, the medical evidence of record, including annual 
VA examinations conducted between 1994 to 1997, is silent for 
any injuries or shrapnel wounds to the right thigh, right 
shoulder, neck or back.  The Board notes that the most recent 
VA scars examination in November 1997 focused only on the 
veteran's service-connected scars.  As such, the Board finds 
the record unclear as to whether the veteran currently has 
any injury or scarring of the right thigh, right shoulder, 
neck and back attributable to shrapnel wounds in service. 

Regarding the claim for an increased rating for left knee 
disability, the Board notes that during his November 1997 VA 
examination, the veteran stated that he began seeing Dr. R. 
Reiner for his left knee about one year ago and that he 
injected his left knee three times with Cortisone.  The 
veteran stated that the last injection was in November 1997.  
The Board notes that the most recent treatment records from 
Dr. R. Reiner are dated in March 1997.  

The Board also notes that 38 C.F.R. § 4.10 provides that in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems and 
38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of 
functional disability due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).

In addition, General Counsel (GC) for VA, in an opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under diagnostic 
code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under diagnostic code 5260 or 5261 in order to obtain a 
separate rating for arthritis.  Since the medical evidence 
shows degenerative arthritis of the left knee the RO should 
consider the applicability of the GC opinion.  The Board has 
attached a copy of the GC opinion to this remand.

Regarding the claim for an increased rating for skin rash of 
both arms, a review of the record reveals that the veteran's 
skin was last examined by the VA in May 1995.  At that time, 
the skin was described as dry and scaly.  Given the length of 
time which has elapsed since that VA examination, the Board 
believes that a current examination is warranted.  See 
Caffrey v. Brown, 6 Vet.App. 377 (1994).

The veteran contends that he has bilateral upper extremity 
tremor as a result of VA treatment.  The August 1996 rating 
decision, which denied the veteran's claim, notes that the 
veteran underwent attempted coronary catheterization at the 
VAMC in Omaha, Nebraska on September 14, 1995.  It notes that 
the catheterization was unsuccessful and the veteran was 
transferred to the VAMC in Houston, Texas for further 
evaluation of his cardiac problems.  Neurology at the Houston 
VAMC believed the tremors to be, in fact, a benign tremor or 
early Parkinson's tremor.  Upon review, the Board notes that 
medical records from the Omaha and Houston VAMC pertaining to 
the September 1995 procedure have not been associated with 
the claims folder.  The Board notes that in December 1995 the 
RO requested medical records pertaining to the September 1995 
procedure from the VAMC in Grand Island, Nebraska; however, 
the Grand Island VAMC responded in May 1996 that it did not 
have any records.  It does not appear that requests for 
records were made from the Omaha and Houston VAMCs.  

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his nonservice-
connected injuries/shrapnel wounds to the 
right thigh, right shoulder, neck and 
back since service and for his service-
connected left knee disability and skin 
rash in recent years.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  The request should include 
copies of the all treatment records 
pertaining to the veteran from Dr. R. 
Reiner since March 1997.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder. 

2.  The RO should request all treatment 
records pertaining to the veteran from 
the Omaha and Houston VAMCs since 
September 1995, particularly records 
associated with the attempted coronary 
catheterization on September 14, 1995.  
All records obtained should be associated 
with the claims file.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder. 

3.  The RO should schedule the veteran 
for a comprehensive VA orthopedic 
examination to determine the nature and 
etiology of any injuries/shrapnel wounds 
to the right thigh, right shoulder, neck 
and back and to determine the current 
severity of the service-connected left 
knee disability.  All indicated tests, 
studies and X-rays should be performed.  
The report should set forth all objective 
findings regarding the disabilities, 
including complete range of motion 
measurements for the left knee.  The 
examiner should provide a detailed 
description of any scars of the right 
thigh, right shoulder, neck and back.  
Regarding the right thigh, right 
shoulder, neck and back, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
identified disability or scarring in 
these areas is related to shrapnel wounds 
in service.  Regarding the left knee, the 
examiner should indicate whether there is 
any recurrent subluxation or lateral 
instability in the left knee.  If there 
is subluxation and/or lateral 
instability, the examiner should 
characterize its degree.  In this regard, 
the terms "severe," "moderate," and 
"slight" are the preferred adjectives.  
See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The orthopedist should obtain a 
history and note any objective findings 
regarding the following: functional loss 
due to pain, weakened movement, excess 
fatigability, incoordination, and painful 
motion or pain with use of the left knee.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

4.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the nature and extent of his 
skin rash on both arms.  All necessary 
testing should be conducted and the 
results reported in detail.  Photographs 
of the affected areas should be taken.  
The examiner should obtain a detailed 
history of the frequency and extent of 
outbreaks and note the presence of 
exfoliation, exudation or itching, 
ulceration or disfigurement.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

5.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the nature and 
etiology of his bilateral upper extremity 
tremors.  All indicated tests and studies 
should be performed, and all objective 
findings should be reported in detail.  
The examiner should express an opinion as 
to whether the bilateral upper extremity 
tremors are related to the attempted 
coronary catheterization in September 
1995.  The complete rationale for any 
opinion expressed should be provided.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

6.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

7.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issue of service connection 
for injuries/shrapnel wounds to the right 
thigh, right shoulder, neck and back.  
The RO should also readjudicate the 
issues of increased ratings for a left 
knee disability and skin rash of both 
arms.  The RO should consider whether a 
separate compensable evaluation is 
warranted for arthritis of the left knee 
in light of VAOPGCPREC 23-97.  The RO 
should also discuss all applicable 
diagnostic codes, with particular 
attention to the applicability of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  [DeLuca].  The RO should also 
readjudicate the issues of entitlement to 
a total disability rating based on 
individual unemployability due to 
service-connected disability and 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for 
bilateral upper extremity tremor.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 28 -


